DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claims 1-7 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoi et al. (US 2017/0088029)(“Mizoi”).  Mizoi discloses a seat back supporting a back of an occupant (fig. 4), wherein the seat back comprises: a cushion member forming a backrest surface (shown in fig. 1); a seat back frame (fig. 5: 1), as a frame supporting the cushion member and having a pair of side frames extending in a top-down direction on two sides of the seat back in a left-right direction (fig. 5: 2); and a cushion support member (fig. 5: 5v), held in the seat back frame between the pair of side frames to support the cushion member, wherein the cushion support member comprises a lower region (fig. 5: 5w) whose left-right full width is less than an interval between the pair of side frames and an upper region (fig. 5: 5v) whose left-right full width is greater than the lower region, the upper region is divided into a central region comprising a central part in the left-right direction (fig. 5: the inward slot between 10a and the wings) and provided with a predetermined left-right width, and outer regions (fig. 5: the wings) provided on outer sides with respect to the central region in the left-right direction, and the central region is arranged as a retracted region which is cut off to leave the outer regions (fig. 5: the inward slots are retracted regions) or recessed toward a side opposite to the cushion member with respect to the outer regions.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Mizoi fails to teach wherein the retracted region is a notch part open to an upper side and located at an upper end of the support member, or wherein the outer region comprises a pair of extension parts with each extension part divided into a plurality of partial regions with a reinforcement structure provided in a portion of the partial regions.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636